Citation Nr: 1746250	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  12-35 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus and its residuals including peripheral vascular disease, a left leg below the knee amputation, and retinopathy with blindness.

2.  Entitlement to service connection for residuals of a gunshot wound to the throat.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to an initial compensable rating for left ear hearing loss.

5.  Service connection for diabetes mellitus and its residuals including peripheral vascular disease, a left leg below the knee amputation, and retinopathy with blindness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Comegys, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty with the United States Air Force from December 1965 to May 1969.

The Board of Veterans' Appeals (Board) finds that this matter comes from an April 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the appeal now resides with the RO in Denver, Colorado.

Initially, the Board finds that this appeal is coming to it from an April 2001 rating decision because the record reveals that in April 2001 the RO received a notice of disagreement (NOD) as to that April 2001 rating decision.  The Veteran thereafter perfected his appeal by filing a timely December 2012 substantive appeal after issuance of a November 2012 statement of the case.  

As to the Veteran's claims of service connection for residuals of a gunshot wound to the throat and right ear hearing loss, pursuant to the Veteran's April 2001 NOD, the Board has recharacterized these claims as original claims because the April 2001 rating decision never became final.  

The Board also has recharacterized his application to reopen his claim of service connection for diabetes mellitus to include all its residuals to include his left leg amputation and blindness because the earlier April 1997 denial of the claim of service connection for diabetes mellitus included its residual left leg below the knee amputation and the retinopathy that caused his blindness.  

The Board remanded these issues in November 2015 and November 2016 for further development.  

The issue of entitlement to service connection for diabetes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 1997 rating decision denied service connection for diabetes mellitus; the Veteran was notified, but did not initiate an appeal; and new and material evidence was not submitted within one year of the decision.

2.  Evidence received since the April 1997 rating decision is new and also material, as it pertains to an element that was previously unestablished.

3.  The Veteran did not sustain a gunshot wound to the throat in service and residuals of a gunshot wound to the throat are not related to service or to a service-connected disability.

4.  The Veteran failed to report to a VA examination scheduled in May 2017 without good cause.

5.  Since the grant of service connection, left ear hearing loss has manifested with no worse than Level I hearing.


CONCLUSIONS OF LAW

1.  The criteria for reopening a previously denied claim of service connection for diabetes mellitus and its residuals including peripheral vascular disease, a left leg below the knee amputation, and retinopathy with blindness are met.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2016).

2.  The criteria for service connection for diabetes mellitus and its residuals including peripheral vascular disease, a left leg below the knee amputation, and retinopathy with blindness are not met.  38 U.S.C.A. §§ 1110, 5103 (West 2015); 38 C.F.R. §§ 3.303, 3.07, 3.309 (2016).

3.  The criteria for service connection for residuals of a gunshot wound to the throat are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.303 (2016).

4.  The criteria for an initial compensable rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 4.85, 4.86, DC 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to Reopen

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C.A. § 5108; Knightly v. Brown, 6 Vet. App. 200 (1994).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Id. at 117.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for diabetes mellitus and its residuals including peripheral vascular disease, a left leg below the knee amputation, and retinopathy with blindness was denied in an April 1997 rating decision.  The RO determined that there was no evidence to show that the Veteran's condition occurred in or was caused by, active duty service.  Further, the RO determined that it did not manifest to a compensable degree within one year of the Veteran's discharge.

The evidence associated with the claims file at the time of the April 1997 rating decision consisted of the Veteran's service treatment records, buddy statements, the Veteran's statement, and a VA examination report.  

The Veteran sought to reopen his claim in 1999, which was denied in April 2001.  

The pertinent evidence received subsequent to the April 1997 includes VA and private treatment records showing ongoing treatment for diabetes mellitus and associated residuals; buddy statements describing symptoms in service; and the Veteran's statements, including that he was exposed to herbicide agents and other chemicals during service; and an August 2012 Formal finding On researching the veteran's exposure to Agent Orange exposure during his military duties at Loring AFB Maine 1965-1 969.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion. King v. Brown, 5 Vet. App. 19, 21 (1993).

The VA and private treatment records and VA examination reports, submitted since the April 1997 rating decision, are new in that they were not previously before VA decision makers.  Most of this evidence is new as it was not previously considered by the RO.  The Veteran's statements regarding exposure to herbicide agents in service, and the formal Finding Memorandum, are also considered material because they relate to an unestablished fact necessary to substantiate the claim-causal nexus.  Moreover, the Board also notes that despite several rating decisions and supplemental statement of the cases that the appeal was not reopened because new and material evidence had not been received; the appeal was in fact reopened and adjudicated on the merits in a November 2012 statement of the case.  

The threshold for reopening a claim is low.  Shade, 24 Vet. App. at 110.  The claim is reopened due to the receipt of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  The reopened claim is further addressed in the remand section 

II. Service Connection

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A.  Residuals of a Gunshot Wound to the Throat

The Veteran seeks service connection for residuals of a gunshot wound to the throat.  Service treatment records and the separation examination are silent to any incident or treatment of a gunshot wound to the throat.  Additionally, post-service treatment records provide no indication that the Veteran was ever treated for a gunshot wound that an etiology in service.  

Based on the record, service connection for residuals of a gunshot wound to the throat is not warranted.  For a disability to be service-connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Congress has specifically limited entitlement to service connection to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  There is no evidence, to include lay statements, of the Veteran being shot in the throat while in service, or service separation.  The Veteran has not contended, nor is there any competent evidence of record, that his gunshot wound to the throat is otherwise related to service.  Finally, there is no evidence of record that a diagnosis for a gunshot wound to the throat has been established and therefore the Veteran cannot establish service connection for residuals of a gunshot wound to the throat.  There is no other basis upon which to grant service connection.  As the preponderance of the evidence is against the claim, service connection for residuals of a gunshot wound to the throat is not warranted.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

B. Right Ear Hearing Loss 

Service treatment records are silent for a diagnosed right ear hearing loss disability.  Post-service medical records do not show a right ear hearing loss disability that competent medical evidence has shown is related to, or had onset in service, or was manifested to a compensable degree within a year of service.

In November 2016, the Board remanded the Veteran's claims for entitlement to service connection for right ear hearing loss to obtain a medical opinion for the right ear discussing whether the Veteran has hearing loss in the right ear as defined by VA 38 U.S.C.A. § 5103A(d).  The Veteran failed to report the schedule VA examination without good cause.  An electronic correspondence dated May 18, 2017; shows the Veteran informed the RO that he did not see the need for another examination.  The Veteran's actions indicated a clear refusal to attend any scheduled examinations.  Accordingly his claim must be adjudicated based on the evidence of record.  See 38 C.F.R. 3.655 (2016); Turk v. Peake, 21 Vet. App. 565, 569-70 (2008).  

As the competent evidence of record does not show that the Veteran has current right ear hearing loss disability as defined by 38 C.F.R. § 3.385, which is related to military service; service connection is not warranted.  

III. Higher Rating

The Veteran seeks a compensable rating for his service-connected left ear hearing loss.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85, DC 6100.

The Veteran is not service-connected for right ear hearing loss, thus a Roman numeral hearing designation for hearing impairment of I will be used for the evaluations.  38 C.F.R. § 4.85(f), DC 6100.  

In an April 2001 rating decision, the RO granted service connection for left ear hearing loss and assigned a noncompensable rating effective August 10, 2000.

At a March 2001 VA audiologic examination, the Veteran reported having the greatest difficulty whenever he is giving sermons.  He stated that without his hearing aids he often did not know how loud he actually is speaking and thus typically speaks very loud.  Puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
LEFT
10
25
40
60
35
96

At a July 2008 VA audiologic examination, puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
LEFT
15 
30
55
60
40
84

At a May 2010 VA audiologic examination, the Veteran reported hearing loss and a lack of word understanding.  He had difficulty any time his hearing aids are not on and he cannot understand the television.  The puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
LEFT
35
55
55
70
53.75
84

Applying each of the audiometric examination results in TABLE VI, the findings consistently yield a numeric designation of Level I for the LEFT ear.  Entering the resulting numeric designation of Level I for the LEFT ear and a Level I for the RIGHT ear to TABLE VII yields a noncompensable or 0 percent disability rating under DC 6100.  

An exceptional pattern of hearing impairment has not been shown under 38 C.F.R. § 4.86 at any time during the appeal period as the puretone threshold at each of the four specified frequencies 1000, 2000, and 3000 Hertz is not more than 55 decibels, or the puretone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 

In November 2016, the Board remanded the claim to obtain a VA examination as to the current severity of the left ear hearing loss.  The Veteran failed to report without good cause.  An electronic correspondence dated May 18, 2017, indicated "I just spoke with the Veteran.  As soon as I identified myself and what I was calling about, the Veteran told me he has a lawyer and he stated he does not see the need for another examination and hung up the phone."  The Veteran's actions indicated a clear refusal to attend any scheduled examinations.  When a claimant fails to report for an examination without good cause scheduled in conjunction with an initial rating, the claim should be rated based on the evidence of record.  See 38 C.F.R. 3.655 (2016); Turk v. Peake, 21 Vet. App. 565, 569-70 (2008).  

On the basis of the audiograms of record, the Veteran's hearing loss does not meet the criteria for a compensable rating at any time during the appeal period.  The Board does not discount that the Veteran's hearing acuity has worsened over time; however, schedular disability ratings for hearing loss are based on mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349(1992).  Moreover, the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are the effects that VA's audiometric tests are designed to measure.  Doucette v. Shulkin, 28 Vet. App. 377(2017).  The Veteran's hearing loss does not produce any other functional effects not contemplated by the rating schedule. See id.  Accordingly, an initial compensable rating for bilateral hearing loss is not warranted.  There are no additional expressly or reasonably raised issues presented on the record. 


ORDER

The claim of service connection for diabetes mellitus and its residuals including peripheral vascular disease, a left leg below the knee amputation, and retinopathy with blindness is reopened.

Service connection for diabetes mellitus and its residuals including peripheral vascular disease, a left leg below the knee amputation, and retinopathy with blindness is denied.

Service connection for residuals of a gunshot wound to the throat is denied.

An initial compensable rating for left ear hearing loss is denied


REMAND

The Veteran seeks service connection for diabetes and residuals and asserts that he was exposed to Agent Orange and other hazardous chemical agents, while on active duty.  The Veteran did not serve in Vietnam.  In an August 2012 Formal Finding, the RO determined that the Veteran is not otherwise entitled to a presumption of Agent Orange exposure.  The Formal Finding indicates that the Department of Defense (DOD) list does not show any use, testing, or storage of tactical herbicides, such as Agent Orange, at any location in Maine.  In general, tactical herbicides were developed for Vietnam and used there, along with limited use on the Korean DMZ.  Tactical herbicide testing was conducted at sites in the United States and foreign locations under direction of the Fort Detrick, Maryland, Plant Science Lab, but Maine was not one of these sites.  Additionally, there is no evidence documenting the storage or use of tactical herbicides in Maine.  

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120(2007); see also Combee v. Brown, 34 F.3d 1039(Fed. Cir. 1994).   

Furthermore, in a July 2015 Appellant's Brief, the Veteran's representative argued that he was exposed to chemicals that include dioxin 1,2,3,4, TCDD as well as pesticides, fuel oil contamination and hydrocarbons while stationed at Loring AFB, Maine, which is established and demonstrated therein the EPA Super Fund plan for ameliorating the contaminants at Loring AFB.  

The Veteran has submitted various lay statements from individuals who were reportedly aware of a diagnosis of diabetes, as well as symptoms the Veteran believes were initial manifestations of diabetes, shortly after separation from service.  Also, the claims fiel contains numerous records of pertaining to treatment for the Veteran's diabetes and residual conditions, but they do not contain evidence of an etiological link to military service.  

As noted, the Board has determined that this matter is on appeal from an April 2001 rating decision.  A November 20125 statement of the case (SOC) reopened the claim and denied the appeal on the merits.  However, both prior and subsequent to the November 2012 (SOC), the RO has issued various rating actions wherein it was stated that the claim was not reopened.  In light of McLendon v. Nicholson, 20 Vet. App. 79 (2006), and the current state of the record, the claim is remanded for a VA examination to determine the nature and etiology of the Veteran's diabetes mellitus and its residuals including peripheral vascular disease, a left leg below the knee amputation, and retinopathy with blindness.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask that he provide any additional, non-duplicative evidence in support of his appeal.

2.  The RO should take appropriate steps to verify exposure to the various contaminants reportedly found at Loring AFB as noted in the July 2015 Appellant's Brief.

3.  Schedule the Veteran for an examination to determine the etiology of his diabetes.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary tests must be conducted and the examiner must review the results of any testing prior to completion of the report.  

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current Type II diabetes had onset during service; or is otherwise related to service.

A rationale for all opinions expressed must be provided.  If the physician cannot respond without resorting to speculation, he/she must explain why this is so. 

4.  Finally, readjudicate the issues remaining on appeal. If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


